Citation Nr: 1119825	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  10-26 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury.

2.  Entitlement to service connection for hypertension secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to an evaluation in excess of 50 percent for service-connected PTSD.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The issue of service connection for a sleep disorder, possibly secondary to service-connected PTSD, or as an undiagnosed illness has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The Veteran served on active military duty from November 2003 to March 2004, from January 2006 to June 2007, and for an additional period of service that appears to have been from November 2009 to February 2011 with the Connecticut National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO).  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2011, and a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for further development prior to final appellate review.

The Veteran testified at his January 2011 hearing that he was still serving on active duty and was due to be released from Title 10 status in February 2011.  There is no confirmation on file on the dates of the Veteran's secondary period of service, and the service treatment records for this second period of service are not of record.  Moreover, the testimony indicates that the Veteran has been treated by private physicians and that he has been scheduled for treatment by VA in January, February, and March 2011; these private and VA treatment records have not been obtained by VA and added to the claims files.

Under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED to the AMC/RO for the following actions:  

1.  The AMC/RO should also ask the Veteran to provide the names and addresses, as well as the dates of treatment, of all health care providers, both VA (in particular that of any VA clinic in Wyndham or Winnamatic and non-VA) who have seen or treated him for PTSD, traumatic brain injury, and/or hypertension since his discharge from his initial period of service in June 2007.  After securing any appropriate consent from the Veteran, VA must obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.  

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and request him to provide copies of the outstanding medical records.  All attempts to secure this evidence must be documented in the claims file by the AOJ.  

2.  The AMC/RO will obtain written confirmation of the Veteran's dates of service and copies of the service treatment records for his second period of service that appears to have begun in November 2009 and may have ended February 2011, which will be added to the claims files.

3.  If, after the above, the AMC/RO concludes that a current cardiovascular evaluation is necessary to a reasoned determination of the issue of service connection for hypertension on a secondary basis, the AMC/RO will schedule the Veteran for a VA examination by an appropriate health care provider to determine the current nature and etiology of any hypertension found.  The claims folders must be made available to the examiner in conjunction with this examination.  A complete rationale for all opinions must be provided.  

4.  If the AMC/RO concludes that a current psychiatric evaluation is necessary to a reasoned determination of the issue of an initial increased rating for PTSD, the AMC/RO will schedule the Veteran for a VA examination by an appropriate health care provider to determine the current nature and severity of his service-connected PTSD.  The claims folders must be made available to the examiner in conjunction with this examination.  A complete rationale for all opinions must be provided.  

4.  If an examination is considered warranted, the AMC/RO must notify the Veteran that it is his responsibility to report for the above examination(s) and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.655 (2010).  In the event that the Veteran does not report for a scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

5.  After the above has been completed, the AMC/RO should determine whether additional development needs to be taken in this case, to include whether this case should be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of whether "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disabilities," is necessary and provide detailed reasons and bases in support of that decision.  38 C.F.R. 
§ 3.321(b)(1).  

6.  Following completion of all indicated development, the AOJ should readjudicate the Veteran's claims for service connection for traumatic brain injury and for hypertension on a secondary basis, as well as the claim for an evaluation in excess of 50 percent for PTSD, in light of all the evidence of record.  If any of the benefits sought on appeal is not granted to the Veteran's satisfaction, he should be furnished with a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


